Citation Nr: 1728126	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  16-17 072	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 40 percent for lumbar strain with intervertebral disc syndrome (IVDS).  

2. Entitlement to an initial rating higher than 30 percent for bilateral pes planus.  

3. Entitlement to a rating higher than 30 percent for migraines.  

4. Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for patellofemoral syndrome of the right knee (formerly overuse syndrome of the right knee).

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for patellofemoral syndrome of the left knee (formerly overuse syndrome of the left knee).  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty, to include the periods from October 1994 to May 1995, October 2006 to September 2007, and October 2007 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the VA Form 8 Certification of Appeal dated in May 2016 incorrectly identified the Veteran's claims for knees as increased rating claims; these issues are currently before the Board as indicated on the title page.  The Board further notes that in June 2017 the Veteran stated that he was withdrawing his claim for obstructive sleep apnea; however, in a July 2016 rating decision, the RO denied the claim of service connection for obstructive sleep apnea, but the Veteran did not perfect an appeal of this issue, and thus it is not currently before the Board.


FINDING OF FACT

On June 26, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal as to the issues of entitlement to increased ratings for lumbar strain with IVDS, bilateral pes planus, migraines, and radiculopathy of the right lower extremity, as well as his petition to reopen previously denied claims of service connection for patellofemoral syndrome of the knees.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a June 2017 written communication, the Veteran indicated that he wished to withdraw this appeal. Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issues of entitlement to increased ratings for lumbar strain with IVDS, bilateral pes planus, migraines, and radiculopathy of the right lower extremity, as well as his petition to reopen previously denied claims of service connection for patellofemoral syndrome of the knees.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues listed on the title page, and thus it is dismissed.


ORDER

The appeal is dismissed.


		
CAROLINE B. FLEMING
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


